Citation Nr: 0212039	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1945.  He is a combat veteran and recipient of the 
Purple Heart award.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied reopening 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

The veteran was scheduled for a Travel Board hearing in 
January 2002.  However, he failed to appear.  

In light of the action below, the Board is undertaking 
additional development on the merits of the issue of 
entitlement to service connection for bilateral hearing loss.  
This action is taken pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In a September 1995 rating decision service connection 
for bilateral hearing loss was denied.  The veteran did not 
appeal and that decision is final.  

2.  Service connection for a bilateral hearing loss was 
denied by a rating decision of September 1995.  

3.  Evidence received since the September 1995 rating 
decision is new and so significant that it must be considered 
in order to fairly decide the claim for service connection 
for hearing loss on the merits.




CONCLUSIONS OF LAW

1.  The September 1995 rating decision denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  New and material evidence has been presented pertaining 
to the claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and 
additional duty to assist provisions.  The VCAA specifically 
states that nothing in this section shall be construed to 
require the Board to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); to be codified at 38 U.S.C.A. § 5103A (f).  If a 
petition to reopen a claim is denied, the inquiry ends, and 
Board does not proceed to determine whether the duty to 
assist has been met.  But see, Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Under 38 C.F.R. § 3.156(a) in order to reopen a claim for 
service connection, there must be added to the record new and 
material evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that once a denial of service connection has 
become final the claim cannot subsequently be reopened unless 
new and material evidence has been presented.  The Board must 
perform a two-step analysis when the veteran seeks to reopen 
a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The language of 
section 3.156(a) itself is to be used to determine if 
evidence submitted since the last prior final denial is new 
and material, so as to warrant reopening the claim.  See 
Hodge v. West, 155 F. 3d. 1356 (1998).  

In September 1995, the RO denied a claim of entitlement to 
service connection for bilateral hearing loss.  The RO found 
that while the veteran currently suffered from hearing loss, 
there was no evidence of hearing loss in service or an 
opinion relating hearing loss to service.  The veteran did 
not appeal the September 1995 rating decision, and 
accordingly, it is final.  38 U.S.C.A. § 7105.  

Evidence submitted since the September 1995 rating decision 
includes an August 2000 note from John Crawford, III, D.O.  
The doctor opined in the note that the veteran's current 
bilateral hearing loss could have been caused or aggravated 
by his military service.  Also of evidence are statements 
submitted by the veteran.  In a July 2000 statement he 
indicated that he received two hearing aids from the VA 
medical center in Altoona, Pennsylvania.  In his notice of 
disagreement filed in January 2001, the veteran indicated 
that he had been treated continuously for hearing loss at the 
VA hospital.  

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision", Hodge, 155 F.3d at 1363, the Board finds that 
this new evidence bears directly and substantially on the 
question of service connection.  In this regard, the evidence 
submitted was not of record at the time of the September 1995 
rating decision and pertains directly to the etiology of the 
veteran's hearing loss.  Additionally, identified VA 
treatment records have not been associated with the veteran's 
claims folder.  These records could provide additional 
evidence in support of the veteran's claim for service 
connection for bilateral hearing loss.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

